                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PHILIP J. GADZINSKI,

        Plaintiff,                                                   ORDER
   v.
                                                            Case No. 19-cv-339-jdp
DOUG BELLILE, ET AL.,

        Defendants.


        Plaintiff Philip J. Gadzinski has filed a proposed civil action under 42 U.S.C.

§ 1983, concerning an alleged First Amendment right violation at Sand Ridge Secure

Treatment Center, where plaintiff is in custody. Plaintiff has filed a motion for leave to

proceed without prepayment of the filing fee.

        As proof of indigence, plaintiff has filed a certified copy of a six-month resident

account statement so that the court can calculate what amount of money, if any, plaintiff

would have to prepay toward the filing fee. After considering the motion and supporting

documentation, the court concludes that plaintiff qualifies for indigent status.

        Using information for the relevant time period from plaintiff’s resident account

statement, I calculate plaintiff’s initial partial filing fee to be $27.15. For this case to

proceed, plaintiff must submit this amount on or before June 6, 2019.
                                         ORDER

       IT IS ORDERED that:

       1.     The motion filed by plaintiff Philip J. Gadzinski for leave to proceed

without prepayment of the filing fee is GRANTED. Plaintiff is assessed $27.15 as an

initial partial payment of the $350.00 fee for filing this case as an indigent litigant.

Plaintiff shall submit a check or money order made payable to the “Clerk of Court” in

the amount of $27.15 on or before June 6, 2019. If plaintiff fails to comply as directed

or show cause of failure to do so, the court will assume that plaintiff does not wish to

proceed and this case will be dismissed without prejudice to plaintiff filing the case at a

later date.

       2.     No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the

complaint as required by 28 U.S.C. § 1915(e)(2).          Once the screening process is

complete, a separate order will issue.




              Entered this 16th day of May, 2019.

                                   BY THE COURT:

                                   /s/

                                   PETER OPPENEER
                                   Magistrate Judge
